IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CARLOS ISIAH STRICKLAND,                 NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-2665

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 7, 2016.

An appeal from an order of the Circuit Court for Duval County.
Mallory D. Cooper, Judge.

Carlos Isiah Strickland, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Matthew Pavese, Assistant Attorney General,
and Lauren Gonzalez, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, OSTERHAUS, and WINSOR, JJ., CONCUR.